EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
All claims have been re-written and incorporated as follows:

1. A cosmetic water-in-oil microemulsion comprising:
i)    20 - 40% w/w of oil phase ingredient(s) with spreadability value above 1700 mm2/10 min at 25°C,
ii)    15 - 35% w/w of oil phase ingredient(s) with spreadability value between 1000 and 1700 mm2/10 min at 25°C,
iii)    1 - 15% w/w of oil phase ingredient(s) with spreadability value between 500 and 999 mm2/10 min at 25°C,
iv)    0-10 % w/w of oil phase ingredient(s) with spreadability value below 500 mm2/10 min at 25°C,
v)    0.2 - 15 % w/w of co-surfactant(s) selected from glycerin, propylene glycol, 1,10-decanediol, 1,2-butanediol, 1,3-butanediol, 1,2-hexanediol, 1,4-butanediol, 1,5-pentanediol, 2,3-butanediol, hexanediol, ethyl hexanediol, isopentyldiol, methylpropanediol, propanediol, butylene glycol, dipropylene glycol, glycol, hexylene 
vi)    0 - 10 % w/w of co-solvent(s) selected from ethanol, 1-propanol or 2-propanol,
vii)    5 - 30 % w/w of fatty acid ester(s) of glycerol or fatty acid ester(s) of polyglycerol,
viii)    5 - 20% w/w of water,
whereby the cosmetic water-in-oil microemulsion is dispensable at a constant flow rate of 0.05 ml/sec from a nozzle pipe orifice of a vertically positioned nozzle pipe with a length L of 15 mm and an inner diameter D of 2 mm and the height H of any of the pending drops that hang on the nozzle pipe orifice does not exceed 10 mm for at least 180 consecutive seconds at ambient conditions,
and whereby the spreadability value of the oil phase ingredient(s) (i)-(iv) is determined by a.) dispensing 20 microliters of the ingredient into the middle of filter paper disc with the following characteristics: grade 589/5, material cellulose, retention range 2-4 µm, thickness 0.17 mm, filtration time to Herzberg 450 s, weight 85 g/m2, diameter 125 mm b.) measuring the area of filter paper wetted by the ingredient 10 minutes after dispensing and c.) expressing the spreadability value as wetted area in mm2/10 min.
2.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the ingredients i) through viii) add up to a total of at least 95% w/w relative to the total weight of the microemulsion.
3.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the oil phase ingredient(s) with spreadability value above 1700 mm2/10 min at 25°C are selected 
4.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the oil phase ingredient(s) with spreadability value between 1000 and 1700 mm2/10 min at 25°C are selected from hexyl laurate, dibutyl adipate, coco-caprylate, dicaprylyl carbonate, dicaprylyl ether, caprylyl caprylate/caprate, isopropyl myristate, isopropyl palmitate and isoamyl laurate.
5.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the oil phase ingredient(s) with spreadability value between 500 and 999 mm2/10 min at 25°C are selected from ethylhexyl palmitate, ethylhexyl stearate, coco-caprylate/caprate, diethylhexylcyclohexane, cetearyl isononanoate, decyl oleate, octyldodecanol, hexyldecanol, cetearyl ethylhexanoate, caprylic /capric triglyceride, cocoglycerides and propylene glycol dicaprylate/ dicaprate.
6.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the oil phase ingredient(s) with spreadability value below 500 mm2/10 min at 25°C are selected from elaeis guineensis oil, passiflora incarnata seed oil, olus oil, C12-15 Alkyl Benzoate, polyoxypropylene 15 stearyl ether, 13-docosenoic acid, 9-octadecenyl ester, hexyldecyl stearate and triisostearin.
7.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the oil phase ingredient(s) with spreadability value below 500 mm2/10 min at 25°C are oils of plant origin or waxes of plant origin.
8.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the fatty acid ester(s) of glycerol or fatty acid ester(s) of polyglycerol are selected 
9.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the water-in-oil microemulsion comprises at least two different fatty acid ester(s) of glycerol and/or fatty acid ester(s) of polyglycerol.
10.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the fatty acid ester(s) of glycerol or fatty acid ester(s) of polyglycerol are selected from polyglyceryl monoesters, polyglyceryl diesters or polyglyceryl multiesters with 5 repeating glycerol moieties.
11.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the water-in-oil microemulsion comprises water in the amounts between 6% w/w and 15% w/w.
12.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the ratio between the amount of water as weight % relative to the total weight of microemulsion and the amount of the emulsifier as weight % relative to the total weight of microemulsion ranges from 4:1 to 2:3.
13.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the water-in-oil microemulsion comprises at least one water-soluble extract of plant material.
14.    A cosmetic water-in-oil microemulsion as recited in Claim 1, wherein the water-in-oil microemulsion comprises at least one of emollients, occlusives, moisturizers, humectants, lipid layer enhancers, cosmetic auxiliary ingredients or cosmetic active ingredients.

2 to 25 ml per second per mm2.
16.    A cosmetic water-in-oil microemulsion as recited in Claim 2, wherein the oil phase ingredient(s) with spreadability value above 1700 mm2/10 min at 25°C are selected from undecane, dodecane, tridecane, tetradecane, isohexadecane, propylheptyl caprylate and hydrogenated polyisobutene.
17.    A cosmetic water-in-oil microemulsion as recited in Claim 2, wherein the oil phase ingredient(s) with spreadability value between 1000 and 1700 mm2/10 min at 25°C are selected from hexyl laurate, dibutyl adipate, coco-caprylate, dicaprylyl carbonate, dicaprylyl ether, caprylyl caprylate/caprate, isopropyl myristate, isopropyl palmitate and isoamyl laurate.
18.    A cosmetic water-in-oil microemulsion as recited in Claim 3, wherein the oil phase ingredient(s) with spreadability value between 1000 and 1700 mm2/10 min at 25°C are selected from hexyl laurate, dibutyl adipate, coco-caprylate, dicaprylyl carbonate, dicaprylyl ether, caprylyl caprylate/caprate, isopropyl myristate, isopropyl palmitate and isoamyl laurate.
19.    A cosmetic water-in-oil microemulsion as recited in Claim 2, wherein the oil phase ingredient(s) with spreadability value between 500 and 999 mm2/10 min at 25°C are selected from ethylhexyl palmitate, ethylhexyl stearate, coco-caprylate/caprate, diethylhexylcyclohexane, cetearyl isononanoate, decyl oleate, 
20. A cosmetic water-in-oil microemulsion as recited in Claim 3, wherein the oil phase ingredient(s) with spreadability value between 500 and 999 mm2/10 min at 25°C are selected from ethylhexyl palmitate, ethylhexyl stearate, coco-caprylate/caprate, diethylhexylcyclohexane, cetearyl isononanoate, decyl oleate, octyldodecanol, hexyldecanol, cetearyl ethylhexanoate, caprylic /capric triglyceride, cocoglycerides and propylene glycol dicaprylate/ dicaprate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant has found [37 C.F.R. 1.132 Declaration dated 10/08/2020; and, at the published application ¶s 0026, 0034 and 0100-0102] that W/O microemulsions, dispensable at a constant flow rate of 0.05 ml/sec from a nozzle pipe orifice of a vertically positioned nozzle pipe with a length of 15 mm and an inner diameter of 2 mm and where the height of any of the pending drops that hang on the nozzle pipe orifice does not exceed 10 mm for at least 180 consecutive seconds at ambient conditions, can be produced by carefully controlling the amount and the spreadability value of ingredients of the oil phase. The said dispensability facilitates handling and stability of the microemulsion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612